Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on or about June 19, 1991, denying defendant-appellant’s motion to compel plaintiff to answer its second set of interrogatories, and for related relief, and the order of said court entered November 8, 1991, which, to the extent appealed from, granted reargument, and upon reargument, adhered to the denial of defendant’s motion to compel, unanimously affirmed, with costs.
Plaintiff seeks defense and indemnification from defendant insurance companies in three underlying tort actions brought against it. The IAS Court is vested with broad discretion to regulate pre-trial discovery. Here, in view of defendant-appellant’s failure to comply with the terms of the court’s previous order regulating discovery and a stipulation among the parties, it cannot be said that the court abused its discretion in denying the relief sought by defendant-appellant. (Boutique Fabrice v Bergdorf Goodman, 129 AD2d 529.) Concur — Milonas, J. P., Rosenberger, Ross and Asch, JJ.